         Case 1:17-cv-11441-PBS Document 160 Filed 07/15/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 STEPHEN F. CASS,

                     Plaintiff,

                        vs.                                    C.A. NO 1:17-cv-11441

 TOWN OF WAYLAND, WAYLAND
 PUBLIC SCHOOLS, WAYLAND POLICE
 DEPARTMENT, PAUL STEIN, BRAD
 CROZIER, ALLYSON MIZOGUCHI, and
 JAMES BERGER (MISNAMED),

                   Defendants.


                    PLAINTIFF’S OBJECTION TO DEFENDANTS’
                SUPPLEMENTAL REQUEST FOR JURY INSTRUCTIONS

       Plaintiff Stephen F. Cass hereby objects to Defendants’ Supplemental Request for Jury

Instructions (Doc. 159) (the “Proposed Supplemental Instruction”). This Court should reject the

Proposed Supplemental Instruction.

       The Proposed Supplemental Instruction obfuscates the Title IX retaliation claim in this

case. Rather than providing clarity as to the factual questions the jury must determine, the

Proposed Supplemental Instruction only serves to confuse the jury’s task at hand. As drafted, it

improperly suggests that it is Mr. Cass’s burden at trial to establish that the Wayland High

School was, in fact, in violation of Title IX during the time that he reported to the School

Defendants about his concerns. Whether or not Wayland High School actually violated Title IX

is not a question the jury must answer in this case. The Proposed Supplemental Instruction fails

to include any language informing the jury that Mr. Cass need not prove any underlying actual
         Case 1:17-cv-11441-PBS Document 160 Filed 07/15/19 Page 2 of 5



violation of Title IX in order to succeed on his retaliation claim under Title IX. 1 Any instruction

regarding the Title IX retaliation claim must inform the jury of what they must determine: (1)

whether Mr. Cass engaged in protected activity when he reported to his superiors (the School

Defendants) about gender inequity at Wayland High School that he reasonably believed violated

Title IX, and (2) whether Mr. Cass’s protected activity played a substantial or motivating part in

the decision not to renew his contract as the Wayland High School Athletic Director. 2

       The Proposed Supplemental Instruction calls attention to certain language from a policy

interpretation published by the Office of Civil Rights in 1979 relating to Title IX and omits key

language from the governing regulation concerning Title IX. Indeed, the Proposed Supplemental

Instruction informs the jury that “[u]nequal aggregate expenditures for members of each sex or

unequal expenditures for male and female teams if a recipient operates or sponsors separate

teams will not constitute noncompliance with this section.” Significantly, the Proposed

Supplemental Instruction ignores the second clause of that sentence, which states that “the

Assistant Secretary may consider the failure to provide necessary funds for teams for one sex in

assessing equality of opportunity for members of each sex.” See 34 C.F.R. § 106.41. While

hyper-focusing on football as a unique men’s sport, the Proposed Supplemental Instruction




1
  Fantini v. Salem State Coll., 557 F.3d 22, 32 (1st Cir. 2009) (to succeed on a retaliation claim, a
plaintiff need not demonstrate that the “conditions against which [ ]he protested actually
amounted to a violation . . .”); Frazier v. Fairhaven Sch. Comm., 276 F.3d 52, 67 (1st Cir. 2002)
(In the First Circuit, it is well established that the “jurisprudence of Title VII supplies an
applicable legal framework” for Title IX claims).
2
  See Frazier, 276 F.3d at 67 (to prevail on a Title IX retaliation claim, a plaintiff must show that
he “engaged in activity protected by Title IX, that the alleged retaliator knew of the protected
activity, that the alleged retaliator subsequently undertook some action disadvantageous to the
actor, and that a retaliatory motive played a substantial part in prompting the adverse action”);
Wyatt v. City of Boston, 35 F.3 13, 15 (1st Cir. 1994) (To constitute protected activity, a plaintiff
need not lodge formal complaints to outside bodies or agencies; rather, a plaintiff’s internal
reports/complaints to his superiors constitutes protected activity).

                                                 2
         Case 1:17-cv-11441-PBS Document 160 Filed 07/15/19 Page 3 of 5



makes no mention of the fact that football and other revenue-producing sports cannot be

excluded from a Title IX analysis of an athletic program. See 44 Fed. Reg. 71413, at 71421

(“football and other revenue-producing sports cannot be exempted from coverage of Title IX”).

In this regard, the Proposed Supplemental Instruction improperly suggests that Mr. Cass’s Title

IX concerns solely involved the spending for the football program at Wayland High School. The

evidence at trial reveals, however, that Mr. Cass raised a host of concerns regarding gender

inequity issues resulting in a disparate impact to female sports’ teams at Wayland High School—

the funding of the football program and the disparate treatment of female teams resulting

therefrom being one of many concerns. In any event, a retaliation claim under Title IX may

survive where the complainant reports his good faith belief that funding is negatively impacting

girls’ sports teams. In Jackson, the United States Supreme Court held that the plaintiff (the

former high school girls’ basketball coach) could state a claim alleging retaliation under Title IX

for having complained about disparate funding in athletic programs. Jackson v. Birmingham

Bd. of Educ., 544 U.S. 167, 171 (2005) (allowing retaliation claim to go forward, based on

coach’s complaints to supervisors that the girls’ basketball team “was not receiving equal

funding and equal access to athletic equipment and facilities”); see also Miller v. Board of

Regents of University of Minnesota, Case No. 15-CV-3740, 2018 WL 659851 at*4 (D. Minn.

Feb. 1, 2018) (raising the issue of disparate funding for women’s’ teams deemed protected

conduct under Title IX).

       Accordingly, as drafted, the Proposed Supplemental Instruction could lead to substantial

prejudice against Plaintiff. The Proposed Supplemental Instruction is hyper-focused on drawing

the jury’s attention to football spending and asserts that “the fact that the Town of Wayland may

spend more money on football than any other sport, by itself, does not constitute a violation of



                                                 3
         Case 1:17-cv-11441-PBS Document 160 Filed 07/15/19 Page 4 of 5



Title IX.” In framing the jury instructions this way, and hyper-focusing on spending for football,

the jurors may get side-tracked and spend their deliberations grappling with whether Wayland’s

spending on football actually violated Title IX. The jurors’ deliberations in that regard would

not just constitute a waste of time and a distraction from deciding the real issue at hand, but more

significantly, the jury could impermissibly conclude that if the athletic programs offered at

Wayland did not, in fact, run afoul of Title IX compliance, Mr. Cass’s claim then fails. Of

course, such a conclusion would lack any basis in what the law requires to succeed on a

retaliation claim under Title IX. See Fantini, 557 F.3d at 32 (to succeed on a retaliation claim, a

plaintiff need not demonstrate that the “conditions against which [ ]he protested actually

amounted to a violation . . .”).

        For all of the foregoing reasons, Mr. Cass respectfully requests that this Court reject the

Proposed Supplemental Instruction.

                                                            Plaintiff,
                                                            STEPHEN F. CASS,
                                                            By his Attorneys,

                                                            /s/ Todd D. White
                                                            Todd D. White, BBO #565924
                                                            Jamie J. Bachant, BBO #684244
                                                            Ali Khorsand, BBO #675060
                                                            ADLER POLLOCK & SHEEHAN P.C.
                                                            One Citizens Plaza, 8th Floor
                                                            Providence, RI 02903-1345
                                                            Tel: 401-274-7200
                                                            twhite@apslaw.com
                                                            jbachant@apslaw.com
                                                            akhorsand@apslaw.com

                                                            Dated: July 15, 2019




                                                  4
            Case 1:17-cv-11441-PBS Document 160 Filed 07/15/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of July, 2019, I filed the within through the ECF
system and that notice will be sent electronically to the below listed counsel who are registered
participants identified on the mailing information for Case No. 17-11441.

 Adam Simms, Esq.
 John M. Wilusz, Esq.
 John J. Davis, Esq.
 Pierce Davis & Perritano LLP
 10 Post Office Square, Suite 1100
 Boston, MA 02109
 (617) 350-0950
 asimms@piercedavis.com
 jwilusz@piercedavis.com
 jdavis@piercedavis.com



                                             /s/ Todd D. White




                                                 5
962405.v1
